Case 1:20-cv-24523-AMC Document 512 Entered on FLSD Docket 03/25/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               SOUTHERN DISTRICT OF FLORIDA

  GILEAD SCIENCES INC., et al.

                  Plaintiff,

  v.                                                            Case No.: 1:20-cv-24523-AMC

  AJC MEDICAL GROUP, et al.

              Defendant.
  ________________________________/

                     NON-PARTIES ALIVE AND WELL COMMUNITY
                  PARTNERS LLC AND ISLAND FOOD TO GO CATERING
                    AND TAKE OUT’S MOTION TO QUASH SUBPOENA

           Non-parties Alive and Well Community Partners LLC and Island Food to Go Catering and

  Take Out (the “Non-Parties”) move to quash Plaintiff’s subpoena to Truist Bank dated

  January 22, 2021 to the extent that it requires Truist Bank to produce records of their bank accounts

  pursuant to Federal Rule of Civil Procedure 45(d)(3)(B)(i). The subpoenaed bank accounts

  constitute confidential commercial information from non-parties without any justification from

  Plaintiff for obtaining the same.

                                                        POLSINELLI, P.C.
                                                        1401 Lawrence Street, Suite 2300
                                                        Denver, CO 80202
                                                        Tel. (303) 583-8259
                                                        Facsimile: (303) 572-7883

                                                        By: s/ Ghislaine G. Torres Bruner
                                                        Ghislaine G. Torres Bruner
                                                        Florida Bar No. 546321
                                                        Email: GBruner@polsinelli.com

                                                        Attorney for Non-Parties Alive and Well
                                                        Community Partners LLC and Island Food to
                                                        Go Catering and Take Out




  77318734.1
Case 1:20-cv-24523-AMC Document 512 Entered on FLSD Docket 03/25/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of March, 2021, a true and correct copy of the foregoing
  has been filed and served by through the Court’s ECF system pursuant to Rule 5 of the Federal
  Rules of Civil Procedure on the following:

  Jacob I. Chefitz, Esq.
  Patterson Belknap et al.
  1133 Avenue of the Americas
  New York, NY 10036

  Counsel for Gilead Sciences, Inc.


                                                        By: s/ Ghislaine G. Torres Bruner
                                                            Ghislaine G. Torres Bruner




                                                    2
  77318734.1
